Citation Nr: 1026476	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  01-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
post-traumatic arthritis of the left knee.

2.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the Air 
Force from March 1956 to March 1960.  The Veteran also served in 
the National Guard from June 1988 to March 1999 with various 
periods of active duty, active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA), to include active duty 
from September 1992 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
where the RO granted service connection for the left knee and 
assigned the initial rating.  The Veteran had a hearing before 
the Board in February 2006 and the transcript is of record.

The case was brought before the Board in April 2006 and again in 
June 2009, at which times the claims were remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claims, to include affording 
him a VA examination. The requested development having been 
partially completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The Board further notes during the pendency of this appeal the RO 
granted the Veteran a separate 10 percent rating for left knee 
instability, effective November 5, 2009, in a February 2010 
rating decision.  As will be explained below, the Veteran's 
increased rating claim on appeal here includes consideration of 
whether a separate rating can be assigned for his left knee 
symptomatology.  In this case, however, the Veteran did not 
appeal the 10 percent rating assigned in February 2010.  
Accordingly, the Board will not evaluate whether the Veteran is 
entitled to an increased rating for instability of the left knee. 

The issue of entitlement to service connection for a 
bilateral sensorineural hearing loss disability is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  Prior to November 5, 2009, the Veteran's left knee disability 
was manifested by pain, limitation of motion, x-ray evidence of 
degenerative arthritis, joint effusion, tenderness, mild 
crepitation and an abnormal gait.

2.  From November 5, 2009, the Veteran's left knee disability is 
manifested by pain, limitation of motion, x-ray evidence of 
moderately severe degenerative arthritis, crepitus, popping, 
laxity and some instability of the left knee ligaments.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for 
degenerative arthritis of the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5257, 5258 and 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in April 2000, June 2001 and May 2006.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
2006 letter also advised the Veteran of how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Board 
notes the claim was previously remanded to obtain private 
treatment records from the Veteran's private orthopedist, Dr. 
Foreman.  The Veteran was sent a letter requesting a signed 
release form for the VA to obtain these records or, in the 
alternative, for the Veteran to submit any records in his 
possession.  The Veteran did not respond to this letter and, 
therefore, the Board concludes the RO satisfied its duty to 
assist the Veteran with regard to these identified private 
treatment records.  The claimant has at no time referenced any 
other outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2004 
and 2009.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
disability since he was last examined.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 2009 
VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how current 
an examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Rating (Left Knee)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, such as the claim on appeal here, the entire 
history of the disability must be considered and, if appropriate, 
staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the Veteran's right knee is currently 
rated in stages and, for reasons to be discussed below, the Board 
finds no further increase at any stage warranted.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the Veteran's 
bright knee arthritis or limitation of motion, pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion. See Johnson v. Brown, 9 Vet. App. at 12 (1996).  

The Veteran's left knee was injured during his military service 
in a stairwell accident where the Veteran fell directly on his 
left knee landing on cement.  Since that time, the Veteran claims 
his knee causes severe pain to the point where he wakes up from 
sound sleep due to pain.  

The Veteran's primary diagnosis supported in the medical 
treatment records is degenerative arthritis of the left knee. 
Degenerative arthritis is rated under Diagnostic Code 5003.  
Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The general rating schedules for limitation of motion of the knee 
are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Indeed, 
the Veteran's left knee disability is currently rated under 
Diagnostic Code (DC) 5260, for limitation of flexion. 

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a 10 percent disability rating is warranted 
for flexion limited to 45 degrees. A 20 percent disability rating 
is assigned for flexion limited to 30 degrees; and a 30 percent 
disability rating is assigned for flexion limited to 15 degrees. 
Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees. A 20 percent 
disability rating is assigned for extension limited to 15 
degrees. A 30 percent disability rating is assigned for extension 
limited to 20 degrees. A 40 percent disability rating is assigned 
for extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 38 
C.F.R. § 4.71a.

In this case, for reasons explained below, the medical treatment 
records do not support range of motion findings warranting a 
rating greater than 20 percent under DCs 5003, 5260 or 5261.

The Veteran's outpatient treatment records indicate sporadic 
treatment for his left knee, to include issuance of a knee brace 
and compression stockings through the years.  

The Veteran was afforded a VA examination in November 2004 where 
the examiner diagnosed the Veteran with degenerative arthritis of 
the left knee, confirmed by x-ray, with pain, a mild limp, 
tenderness and limited flexion to 90 degrees (with normal 
extension).  The examiner further noted that no further 
limitations were found on repetition, but also indicated the 
Veteran could not repeat range of motion testing beyond three 
times.  The examiner also noted the Veteran was wearing a knee 
brace and complained of not being able to walk more than 100 feet 
without pain.  The Veteran also indicated at that time he was 
retired.  With regard to other diagnostic checking, the examiner 
indicated the Veteran refused to participate in an instability 
check secondary to pain.  

In support of his claim, the Veteran submitted private treatment 
records from his private orthopedist Dr. Foreman.  Dr. Foreman 
provided an extensive examination report dated January 2006 
indicating a diagnosis of bone-on-bone osteoarthritis confirmed 
by MRI, with manifestations to include mild to moderate effusion, 
tenderness, mild crepitation, swelling, a limp, arthritis pain, 
limited flexion to 130 degrees and limited extension to 5 
degrees.  Dr. Foreman specifically indicated no objective 
evidence of instability of the left knee.  At that time, Dr. 
Foreman recommended a total knee replacement, but there is no 
indication in the medical records that this surgery ever 
occurred. 

Most recently, the Veteran was afforded a VA examination in 
November 2009.  The examiner confirmed the Veteran never 
underwent surgery and found no scars secondary to surgery.  The 
examiner diagnosed the Veteran with moderately severe 
degenerative arthritis, confirmed by x-ray and worsened since 
2004.  With regard to manifestations, the examiner found the left 
knee to be warm to touch with coarse crepitus, limited flexion to 
130 degrees, limited flexion to 5 degrees, laxity of the left 
knee with some instability, to include an audible snap and medial 
shift.  The examiner found no further limitations of motion on 
repetition or functional loss due to pain, weakness, fatigue, 
lack of endurance or incoordination.  

In short, the medical evidence indicates through the entire 
appellate time frame the Veteran's left knee is primarily 
manifested by pain, limited flexion no worse than 90 degrees, 
limited extension no worse than 5 degrees, some evidence of joint 
effusion, abnormal gait, and arthritis confirmed by x-ray.  Most 
recently, the November 2009 examiner observed some instability of 
the left knee whereas the evidence prior to that time did not 
observe instability. As noted in the Introduction, the Veteran 
has been awarded a separate rating  in recognition of his 
instability.  The matter of whether he has increased instability 
is not before the Board.

With regard to the Veteran's arthritis and limited motion, the 
medical evidence simply does not support a rating greater than 20 
percent.  The Veteran's left knee is not manifested by limited 
flexion to 15 degrees or extension to 20 degrees (or worse).  

The Board notes functional loss was considered.  Indeed, it 
appears the Veteran's range of motion does not match the criteria 
warranting the 20 percent rating currently assigned, which 
requires limited flexion to 30 degrees.  38 C.F.R. § 4.71a, DC 
5260.  The medical evidence merely shows limited flexion no worse 
than 90 degrees, which is non-compensable under DC 5260.  The 
examiners, however, have consistently indicated the Veteran's 
main manifestation is pain and, indeed, in 2004, the Veteran 
could not repeat range of motion testing beyond 3 repetitions.  
The 2009 examiner, in contrast, found no further limitation 
beyond 130 degrees of flexion due to pain, weakness, fatigue, 
lack of endurance or incoordination.  In accordance with 38 
C.F.R. §§ 4.40, 4.45 the Board will not disturb the rating 
already awarded here.  See DeLuca, 8 Vet. App. 202.  The Board 
continues the 20 percent rating here based primarily on the 
Veteran's contentions of pain, weakness and fatigability 
notwithstanding the objective evidence to the contrary. 

The Board also considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  The Board notes that there are 
other Diagnostic Codes relating to knee disorders, such as 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5258 (dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic Code 
5262 (impairment of the tibia and fibula) and Diagnostic Code 
5263 (for genu recurvatum).  

The Veteran's left knee disability is not manifested by nonunion 
or malunion of the tibia and fibula, or genu recurvatum and, 
therefore, DC 5262 and DC 5263 are inapplicable.  The Veteran 
never underwent any surgeries and, therefore, DC 5259, for 
symptomatic removal of the semilunar cartilage, is not for 
application.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The Veteran is able to move his left knee, albeit 
with some limitation, so it is clearly not ankylosed.

The medical evidence, however, does indicate the Veteran's left 
knee includes mild to moderate effusion into the joint with 
crepitation and "bone-on-bone arthritis."  Accordingly, DC 5258 
is a more appropriate diagnostic code adequately addressing the 
Veteran's symptomatology.  DC 5258, however, does not provide for 
a rating greater than 20 percent.  38 C.F.R. § 4.71a, DC 5258.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding. See 
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General 
Counsel held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that a separate rating must be based upon 
additional disability.  Additionally, in VAOPGCPREC 9-98, the VA 
General Counsel held that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 C.F.R. § 
4.59.  

As indicated in the introduction, the Veteran was awarded a 
separate 10 percent rating for instability of the left knee under 
Diagnostic Code 5257 in a February 2010 decision, effective 
November 5, 2009, the date of the most recent VA examination.  
The Veteran did not appeal this initial rating for instability 
and, therefore, the Board will not address the propriety of the 
rating.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. In this case, the Board 
finds no provision upon which to assign a rating greater than 20 
percent for the Veteran's left knee disability.

Extraschedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's left knee 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his left knee.  Indeed, the 
Veteran, during his hearing before the Board in February 2006, 
denied any regular treatment for his knee nor has he undergone 
any surgeries for his knee.  Additionally, there is no evidence 
of marked interference with employment due to the disability.  
The Veteran is currently retired.  He testified before the Board 
that after service he worked as a truck driver, but his knee 
prevented him from adequately doing his job.  There is no 
evidence, however, to indicate he was fired or otherwise was 
unable to obtain alternative employment.  Rather, the Veteran 
merely indicated during his 2004 and 2009 VA examinations that he 
was retired. 

The Veteran alleges his left knee prevents him from conducting 
various daily functions, to include climbing stairs, walking long 
distances, and squatting.  He further indicates the pain is so 
severe at times that it wakes him up from a sound sleep.  This 
described amount of functional limitation, as explained above, is 
already contemplated in the rating currently assigned.  There is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's left knee disability causes impairment over and above 
that which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 20 percent for 
post-traumatic arthritis of the left knee is denied.


REMAND

Regrettably, the Veteran's claim seeking entitlement to service 
connection for bilateral sensorineural hearing loss must once 
again be remanded because the RO did not follow the previous 
remand instructions.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The claim was last remanded, in part, to afford the Veteran a VA 
examination to obtain a medical opinion with regard to the 
etiology of his hearing loss.  The June 2009 prior remand 
specifically requested the examiner to "provide a complete 
rationale for any opinion provided...."  

In this case, the Veteran was afforded a VA examination in 
November 2009 where the examiner opined that the Veteran's 
bilateral sensorineural hearing loss is "less likely than not" 
related to his military service.  In rendering this opinion, 
however, the examiner did not provide any rationale.  Also 
significant, the examiner noted the Veteran's military noise 
exposure to include "electronics technician."  The Veteran's 
service records, however, indicate the Veteran had a lengthy 
military history, to include exposure to firearms and noisy heavy 
equipment.  It is unclear from the examination report if the 
examiner accurately understood the extent of the Veteran's 
military service and noise exposure therein.  Given the brief 
opinion, the Board is not certain whether the examiner considered 
all accurate factual premises in rendering the opinion.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions 
based on incomplete or inaccurate factual premise are not 
probative).

In light of the inadequacies of the examination, and the prior 
June 2009 remand instructions, a medical addendum is necessary.  
If the same examiner is not available, the Veteran should be 
scheduled for a new VA examination.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
the VA Medical Center in Albany, New York 
from December 2009 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  After records are obtained, to the extent 
possible, ask the VA examiner who conducted 
the November 2009 audiological examination to 
offer an addendum to the prior opinion for 
the claimed bilateral sensorineural hearing 
loss issue.  

Specifically, the examiner is asked to 
proffer an opinion, with a detailed 
rationale, of whether it is at least as 
likely as not that the Veteran's hearing loss 
is related to military noise exposure, which 
includes lengthy exposure to firearms and 
heavy machinery, versus post-service noise 
exposure.

If the examiner is no longer available, the 
Veteran should be provided a new VA 
audiological examination for his claim to 
ascertain whether his hearing loss is at 
least as likely as not related to military 
noise exposure, which includes lengthy 
exposure to firearms and heavy machinery, 
versus post-service noise exposure.

The claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner prior to the rendering the 
opinion, and he or she should accomplish any 
indicated special tests, studies or 
additional consultations. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the Veteran's diagnoses and etiology.  

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the Veteran a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009). 

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


